DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 10 March 2022.  Claims 1, 3-12, and 14-22 are pending, wherein claims 21 and 22 are new.

Response to Arguments
Applicant’s arguments filed with respect to claims 11, 12, 14, and 15 as being unpatentable over Haasl et al. (US Publication no. 2018/0264274) in view of Khairkhanan et al. (US Publication no. 2012/0158111) have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. 
Applicant’s arguments filed with respect to claims 16-19 as being unpatentable over Khairkhanan et al. (US Publication no. 2012/0158111) in view of Ostroff et al. (US Publication no. 2013/0324825) have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-12, and 14-22 are allowed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11 May 2022